department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-136130-01 uilc internal_revenue_service national_office significant service_center advice memorandum for felecia davenport program analyst s cas b p from m grace fleeman assistant to the branch chief cc intl br1 subject treaty certification of common trust funds this significant service_center advice responds to your request for advice concerning the treaty certification of common trust funds as defined in sec_584 this document is not to be used or cited as precedent issue whether the philadelphia service_center psc should certify the residency of a common_trust_fund for treaty purposes at the entity level or the participant level conclusion because a common_trust_fund is not itself liable to tax and it is possible that one or more of the participants in the common_trust_fund might not be a resident_of_the_united_states it is necessary for the psc to certify residency at the participant level thus the psc should certify that the fund files a form_1065 or other return as a u s common_trust_fund and that either each participant listed on the form_1065 or other return is a resident_of_the_united_states for u s tax purposes or those participants named on an attached list are residents of the united_states for u s tax purposes note that if the common_trust_fund can qualify as a group trust described in revrul_81_100 that has received a determination_letter unless otherwise indicated all references to section are to sections of the internal_revenue_code code wta-n-136130-01 recognizing its exempt status under sec_501 of the code the psc may be able to certify that the fund is a group trust arrangement described in revrul_81_100 and that each participant is a resident_of_the_united_states facts most foreign jurisdictions withhold tax at a statutory rate on certain types of income paid from sources within their jurisdictions to residents of other jurisdictions in many cases however the united_states has entered into an income_tax treaty with that jurisdiction that may reduce the statutory tax_rate for income paid to u s residents in order to obtain the treaty-reduced rate u s residents are generally required to provide proof of residency as proof of u s residency foreign jurisdictions often require the u s government to certify that an applicant for treaty benefits files a tax_return as a u s resident u s taxpayers may request such certification from the psc if the applicant is an individual citizen or resident_of_the_united_states a domestic_corporation a domestic_trust or a domestic estate the psc issues a computer-generated letter form to the applicant to certify that the applicant is a resident_of_the_united_states for treaty purposes based on the applicant’s filing_status in the united_states as a resident if the applicant is a partnership the psc issues a form_6166 certifying that the partnership has filed a form_1065 and that either each partner listed on the form_1065 is a resident_of_the_united_states for purposes of u s tax purposes or those partners named on an attached list are residents of the united_states for u s tax purposes because a common_trust_fund is a pass-through entity for u s tax purposes a number of questions have arisen concerning the certification of common trust funds and their participants particularly in the context of funds holding the assets of tax- exempt pension plans law and analysis common trust funds sec_584 defines the term common_trust_fund as a fund maintained by a bank - exclusively for the collective investment and reinvestment of moneys contributed thereto by the bank in its capacity - a as a trustee executor administrator or guardian or b as a custodian of accounts and in conformity with the rules and regulations prevailing from time to time of the board_of governors of the federal reserve system or the comptroller wta-n-136130-01 of the currency pertaining to the collective investment of trust funds by national banks sec_1_584-1 provides that in order f or a fund to be qualified as a common_trust_fund it must be maintained by a bank as defined in sec_581 in conformity with the rules and regulations of the comptroller of the currency exclusively for the collective investment and reinvestment of contributions to the fund by the bank the regulations of the comptroller of the currency provide that a national bank may invest assets that it holds as a fiduciary in two different types of collective investment funds a fund maintained by the bank or by one or more affiliated banks exclusively for the collective investment and reinvestment of money contributed to the fund by the bank or by one or more affiliated banks in its capacity as trustee executor administrator guardian or custodian under a uniform_gifts_to_minors_act a fund consisting solely of assets of retirement pension profit sharing stock bonus or other trusts that are exempt from federal_income_tax c f_r a footnote omitted both types of collective investment funds may qualify as a common_trust_fund under sec_584 sec_584 provides that a common_trust_fund shall not be subject_to taxation under this chapter ie chapter normal taxes and surtaxes and for purposes of this chapter shall not be considered a corporation however pursuant to sec_584 each participant in a common_trust_fund in computing its taxable_income must include whether or not distributed and whether or not distributable - as part of its gains and losses from sales or exchanges of capital assets held for not more than year its proportionate share of the gains and losses of the common_trust_fund from sales or exchanges of capital assets held for not more than year as part of its gains and losses from sales or exchanges of capital assets held for more than year its proportionate share of the gains and losses of the common_trust_fund from sales or exchanges of capital assets held for more than year and wta-n-136130-01 its proportionate share of the ordinary taxable_income or the ordinary net_loss of the common_trust_fund computed as provided in subsection d thus a common_trust_fund is not taxable on its income rather income gains and losses flow through to the participants in the fund and are included in the income of the participants whether or not such income is actually distributed the character and source of any item_of_income or gain earned by a common_trust_fund retains the same character and source and flows through from the fund to the participants in the fund on a pro_rata basis every bank that maintains a common_trust_fund is required to file an annual return including inter alia the names and addresses of the participants who would be entitled to share in the taxable_income if it were distributed code sec_6032 no particular form is prescribed for making the return but it may be on a form_1065 sec_1_6032-1 liable to tax standard under the bilateral income_tax treaties to which the united_states is a party a resident_of_the_united_states is defined in terms of a person who is liable to tax under the laws of the united_states by reason of certain criteria a typical provision is found in article paragraph of the u s model income_tax treaty which provides in pertinent part that e xcept as provided in this paragraph for the purposes of this convention the term resident of a contracting state means any person who under the laws of that state is liable to tax therein by reason of his domicile residence citizenship place of management place of incorporation or any other criterion of a similar nature when determining whether a domestic entity should be certified as a resident_of_the_united_states it is first necessary to consider whether the entity will be considered liable to tax in the united_states for treaty purposes in revrul_2000_59 2000_52_irb_593 the service issued guidance on whether certain foreign persons are considered liable to tax by reason of their domicile residence citizenship place of management place of incorporation or any other criterion of a similar nature for purposes of determining whether such persons are residents of a foreign jurisdiction within the meaning of the relevant treaty revrul_2000_59 provides that whether a person is liable to tax in and thus a resident of a treaty jurisdiction depends on the facts and circumstances in each of the three situations described in the revenue_ruling the person was liable to tax wta-n-136130-01 in the foreign jurisdiction in which it was organized at the entity level on its worldwide income but either the person was allowed to eliminate its taxable_income through distribution deductions or the income received by the person was exempt from tax based on a special tax regime applicable to that person investment_company or pension_trust nonetheless the persons were considered liable to tax because they were entities that would have been taxed in that jurisdiction on their worldwide income but for the special regime and the character and the sources of the distributions made by those entities were determined independently of the character and the source of the entities’ underlying income the same principles apply to determine whether a person is considered liable to tax in the united_states for purposes of determining whether the person is a resident_of_the_united_states for treaty purposes certification of common trust funds based on the principles described above a common_trust_fund is not considered a person liable to tax within the meaning of the residence article of u s income_tax treaties although a common_trust_fund is established in the united_states it is not taxable by the united_states at the entity level on its worldwide income code sec_584 in addition the character and source of the income distributed to common_trust_fund participants are not determined independently of the character and source of such income in the hands of the common_trust_fund code sec_584 thus a common_trust_fund is not liable to tax under the principles of revrul_2000_59 and cannot be treated as a resident_of_the_united_states that is entitled to benefits under our income_tax treaties however the participants in the common_trust_fund may be liable to tax under the principles of revrul_2000_59 even if they are pension funds or other organizations that are exempt from tax based on a special tax regime the psc should certify a common_trust_fund in the same manner that it certifies a partnership thus the psc should certify that the fund files a form_1065 or other return as a u s common_trust_fund and that either each participant listed on the form_1065 or other return is a resident_of_the_united_states for u s tax purposes or those participants named on an attached list are residents of the united_states for u s tax purposes it has been suggested that in the case of a common_trust_fund described in c f_r a where the only investors are retirement pension profit sharing stock bonus or other trusts that are exempt from federal income_taxation it should not be necessary to look at the participants because each participant would necessarily be entitled to treaty benefits this argument overlooks the fact that some trusts that are exempt from federal income_taxation may be foreign trusts that wta-n-136130-01 could never qualify as residents of the united_states for treaty purposes for example a_trust that is exempt from federal income_taxation under sec_501 may be a foreign_trust consequently it would not be appropriate to certify a common_trust_fund described in c f_r a at the entity level however if the only participants in a common_trust_fund are trusts forming parts of qualified_retirement_plans and individual_retirement_accounts which trusts are required by statute to be created or organized in the united_states the common_trust_fund may qualify as a group trust under revrul_81_100 1981_1_cb_326 if such a fund has obtained a determination_letter recognizing that it is exempt from federal_income_tax under sec_501 it would be appropriate for the psc to certify that the fund is a group trust arrangement described in revrul_81_100 and that each participant is a resident_of_the_united_states if you have any further questions please call m grace fleeman assistant to the branch chief cc intl br1 office of associate chief_counsel international
